To:  Brigus Gold Corp.
 
And to: Brigus Gold ULC


Each of:
Suite 502, 2000 Barrington Street
Halifax, Nova Scotia
B3J 3K1
Canada
Attention:  Wade Dawe
By Email: wdawe@lineargoldcorp.com
 


August 3, 2010
 
 
RE:           Extensions under Consent Letter (as defined below)
 
We refer to:
 
 
(a)
the Project Facility Agreement dated as of February 20, 2009, (as amended,
restated, renewed or otherwise modified from time to time, including, without
limitation, pursuant to Deferral Consents dated 28 September 2009, 30 December
2009 and 25 February 2010) among Apollo Gold Corporation (now Brigus Gold Corp,
being the “Borrower”), as borrower, Macquarie Bank Limited (“MBL”) and RMB
Australia Holdings Limited (“RMB”) (together “Financiers”), as financiers and
RMB Resources Inc. (the “Agent”), as agent and security agent for and on behalf
of the Financiers (the “PFA”); and

 
 
(b)
the Consent Letter issued with respect to the PFA by the Financiers and the
Agent to the Borrower and Linear Gold Corp. (now Brigus Gold ULC, being
“Linear”) dated 9 March 2010 (the “Consent Letter”).

 
Terms and expressions defined in the PFA or the Consent Letter (or defined
therein by reference to another agreement) shall have the same meaning when used
in this letter unless otherwise defined.  All references to the Borrower’s
undertakings referred to herein are to those undertakings set forth in the
Consent Letter.
 
1.
Extension with respect to Consent Letter Deliverables

 
 
(a)
Pursuant to the terms of the Consent Letter:

 
 
(i)
the Borrower agreed to complete the Technical Review of the Project, in a form
and substance satisfactory to the Financiers, including (i) finalization of a
new resource model (the “Resource Model”) and Life of Mine Plan (the “LOMP”);
(ii) determination of appropriate cut off grades for the open pit and
underground resources; and (iii) optimisation of the open pit and underground
mine planning, by no later than 31 May 2010 (paragraph (g) of Borrower’s
undertakings); and

 

--------------------------------------------------------------------------------


 
- 2 -
 
 
 
(ii)
the Borrower agreed to deliver a revised Cashflow Model to the Agent, for review
and approval by the Agent (acting on the instructions of the Financiers), that
otherwise satisfied the requirements of the PFA, by no later than 31 May 2010
(paragraph (h) of Borrower’s undertakings) (such Cashflow Model, together with
the Technical Review of the Project, the LOMP and the Resource Model, being the
“Deliverables”).

 
 
(b)
The Borrower provided each of these Deliverables to the Financiers prior to 30
April 2010.  However, the Financiers determined that these Deliverables were not
in a form and substance satisfactory to the Financiers or, where relevant,
compliant with the Consent Letter and the PFA.  However, the Financiers
acknowledge that these Deliverables are works in progress and additional time
will be beneficial to continue the dialogue and technical effort between the
Financiers and the Borrower and each of the parties' respective consultants to
allow for completion of this work and presentation of the Deliverables in a form
and substance satisfactory to the Financiers and, where relevant, compliant with
the Consent Letter and the PFA. 

 
 
(c)
The Borrower has requested, and the Financiers have agreed, to extend the date
for delivery of the Deliverables to 30 September 2010, subject to the conditions
that:

 
 
(i)
the Borrower delivers on a weekly basis, and the Financiers are satisfied with,
evidence of the continued progress in relation to each of the Deliverables;

 
 
(ii)
the Borrower appoints an appropriately qualified geologist (which may be an
employee of the Borrower or an external consultant appointed by the Borrower,
who in either case must be satisfactory to the Financiers) who will be
responsible for the content and preparation of the Technical Review, the LOMP
and the Resource Model;

 
 
(iii)
upon delivery on or before 30 September 2010, the Deliverables are in a form and
substance satisfactory to the Financiers and, where relevant, compliant with the
Consent Letter (as amended by this letter) and the terms, conditions and
requirements of the PFA;

 
 
(iv)
during the period from the date of this letter to 30 September 2010, the
Borrower delivers on a weekly basis an update to the Financiers and the
Financiers’ consultants, Golder Associates Pty Ltd., detailing the progress and
the steps that it is taking to complete the Technical Review and finalise the
preparation of the LOMP and the Resource Model so that upon delivery, the
Technical Review, the LOMP, the Resource Model and the Cashflow Model will be in
a form and substance satisfactory to the Financiers and appropriate for the
purposes of analysing the Project’s debt capacity; and

 

--------------------------------------------------------------------------------


 
- 3 -
 
 
 
(v)
on or before 30 September 2010, the Borrower delivers a Corporate Budget that
satisfies the requirements of the PFA for the period 1 October 2010 to 31
December 2010.

 
2.
Repayment Schedule and equity raising

 
 
(a)
Pursuant to section 5(b) of the Consent Letter, the parties agreed to a new
Repayment Schedule (the “Consent Letter Repayment Schedule”), which provided
for, inter alia, the following payments:

 
Repayment Date
Repayment Amount
The earlier of 30 September 2010 and the date on which the proceeds from any one
or more equity raisings following the Transaction Completion Date equals
US$10,000,000 (the “Scheduled $10m Repayment”)
US$10,000,000
31 December 2010
US$5,000,000
31 March 2011 – 31 March 2013 with the Repayment Dates to be agreed between the
Borrower and the Agent by no later than 30 September 2010 to reflect the
Cashflow Model that is approved by the Agent.  In the absence of agreement
between the Borrower and the Agent by 30 September 2010, the Secured Moneys
shall be due and payable on 31 December 2010.
US$35,000,000



 
 
(b)
The Borrower has announced an equity financing at a price per share of Cdn$1.40
with expected gross proceeds of between Cdn$12.0 and Cdn$14.0 million in a press
release issued by the Borrower on July 16, 2010 (the “Equity
Financing”).  Notwithstanding the Equity Financing, the Borrower has requested
that the Financiers agree to an extension of the Scheduled $10m Repayment, on
the terms set out below.

 

--------------------------------------------------------------------------------


 
- 4 -
 
 
 
(c)
On 19 July 2010, the Borrower delivered an interim Cashflow Model (the “Interim
Cashflow Model”) to the Financiers.  The Borrower has requested that the
Financiers agree that the following interim Repayment Schedule (the “Interim
Repayment Schedule”), which is based on the Interim Cashflow Model, replace the
Consent Letter Repayment Schedule until such time that a Repayment Schedule,
based on the Cashflow Model that has been delivered in accordance with paragraph
1 above and approved by the Financiers (the “Approved Cashflow Model”), is
available and can be used to determine a final Repayment Schedule.

 
Repayment Date
Repayment Amount
30 September 2010
US$0
31 December 2010
US$5,000,000
31 March 2011
US$4,090,000
30 June 2011
US$4,090,000
30 September  2011
US$4,090,000
31 December 2011
US$4,090,000
31 March 2012
US$4,090,000
30 June 2012
US$4,090,000
30 September 2012
US$4,090,000
31 December 2012
US$4,090,000
31 March 2013
US$4,077,822.49

 
 
 
(d)
As requested by the Borrower, the Financiers agree that the Consent Letter
Repayment Schedule be replaced by the Interim Repayment Schedule subject to the
terms and conditions set out below:

 
 
(i)
the Equity Financing is closed on or before 30 July 2010 with no material
adverse change to the expected price per share or gross proceeds to be received
from the Equity Financing;

 

--------------------------------------------------------------------------------


 
- 5 -
 
 
 
(ii)
the proceeds of the Equity Financing, net of fees payable to the underwriters of
the Equity Financing, must be deposited into the Proceeds Account of the
Borrower;

 
 
(iii)
the Borrower delivers the Deliverables, including, the final Cashflow Model, to
the Financiers by 30 September 2010, as required by, and in accordance with the
conditions set out in paragraph 1 above;

 
 
(iv)
the Interim Repayment Schedule will be subject to review and amendment by the
Financiers and will be replaced by a final Repayment Schedule (“Final Repayment
Schedule”) that is determined by the Financiers and is in a form and substance
satisfactory to the Financiers once the Approved Cashflow Model is received and
approved by the Financiers in accordance with paragraph 1 above.  The Final
Repayment Schedule will be based on the Approved Cashflow Model;

 
 
(v)
the Financiers note that the Interim Cashflow Model:

 
 
(A)
assumes a gold price that is different from  the assumed gold price that the
Lenders have approved in previous Cashflow Models in accordance with clause 11
of the PFA; and

 
 
(B)
has made technical assumptions that are different from the Financiers’ current
understanding of the Project.  These differences will need to be addressed to
the Financiers’ satisfaction in the Technical Review with any required changes
being reflected in the Approved Cashflow Model; and

 
 
(vi)
the Borrower undertakes that, if the Approved Cashflow Model incorporates a
contemplated equity raising in order to ensure compliance with the financial
undertakings specified in clause 9.24 of the PFA, the Borrower will use its best
endeavours to raise additional equity and to pay the net proceeds of such equity
raising into the Proceeds Account as contemplated by the Approved Cashflow
Model.

 
For the avoidance of doubt, if any of these conditions are not met, the Consent
Letter Repayment Schedule will apply.  The Financiers also note that, in
accordance with the terms of the Consent Letter,  the Standstill End Date will
occur on 30 September 2010 and nothing in this letter amends the Standstill End
Date nor waives any of the Financiers’ rights upon the occurrence of the
Standstill End Date.


3.
Management of the Borrower and Project Completion

 
Further to their obligations under the PFA and Consent Letter, and in particular
pursuant to Schedule 4 of the PFA, the Borrower undertakes to keep the
Financiers informed of anticipated changes in corporate and site management and
the proposed appointment of new personnel to management positions on an ongoing
basis in contemplation of achievement of Project Completion in accordance with
the requirements of the PFA and the Consent Letter.
 

--------------------------------------------------------------------------------


 
- 6 -
 
 
4.
General

 
 
(a)
The consents and agreements set forth in Sections 1 to 3 above will be effective
upon receipt by the Agent of an executed counterpart copy of this letter, signed
by the Borrower and Linear, acknowledging and agreeing to the terms and
conditions outlined in this letter.

 
 
(b)
Save as expressly set out in this letter, nothing in this letter shall be deemed
to:

 
 
(i)
be an amendment to the terms of any Transaction Document, including the Consent
Letter;

 
 
(ii)
be a waiver of or consent by the Agent or the Financiers to any breach or
potential breach (present or future) of any provision of the Transaction
Documents, including the Consent Letter;

 
 
(iii)
be a waiver of an Event of Default, potential Event of Default or Review Event;

 
 
(iv)
prejudice or adversely affect any right, power, authority, discretion or remedy
arising under any Transaction Document, including the Consent Letter; or

 
 
(v)
discharge, release or otherwise affect any liability or obligation arising under
any Transaction Document, including the Consent Letter,

 
and the Agent and the Financiers otherwise reserve all of their rights under the
Transaction Documents, including the Consent Letter.
 
 
(c)
Pursuant to clause 16.4 (“Costs and Expenses”) of the PFA, the Borrower shall
reimburse the Financiers for the amount of all reasonable costs and expenses
(including legal fees of external counsel) incurred by the Financiers in
connection with this letter.

 
 
(d)
This letter shall constitute a Transaction Document for the purpose of the PFA.

 
 
(e)
This letter constitutes the entire agreement and understanding of the parties
with respect to the subject matter of this letter, and supersedes all oral
communications and prior writings with respect thereto.

 
 
(f)
This letter may be signed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.

 

--------------------------------------------------------------------------------


 
- 7 -
 
 
 
(g)
This letter shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada which are applicable in the
Province of Ontario.

 
Please indicate your acceptance of the terms and conditions contained in this
letter by countersigning the copy of this letter where indicated below.
 
[Signature page to follow on next following page]
 

--------------------------------------------------------------------------------


 
- 8 -

SIGNED FOR RMB RESOURCES INC. IN ITS CAPACITY AS AGENT by Rick Winters
)
)
)
)
)
)
)
)
)
)
 
 
 
 
     /s/ Rick Winters                                                 
Signature of Rick Winters
 

 
 
SIGNED FOR RMB AUSTRALIA HOLDINGS LIMITED, IN ITS CAPACITY AS FINANCIER by Greg
Gay
)
)
)
)
)
)
)
)
)
)
 
 
 
 
     /s/ Greg Gay                                                      
Signature of Greg Gay
 
 

 
 
SIGNED FOR MACQUARIE BANK LIMITED, IN ITS CAPACITY AS FINANCIER by its duly
appointed attorneys under power of attorney dated _______________
)
)
)
)
)
)
)
)
)
)
 
 
 
______________________________________
Signature of Attorney
 
 
______________________________________
Signature of Attorney

 

--------------------------------------------------------------------------------


 
- 9 -
 
 
ACCEPTED AND AGREED THIS _____________, 2010
 
BRIGUS GOLD CORP.
By:
/s/ Wade Dawe
 
Per:
 

 
 
BRIGUS GOLD ULC.
By:
/s/ Wade Dawe
 
Per:
 




--------------------------------------------------------------------------------

